Citation Nr: 0501123	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  99-08 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for multiple sclerosis, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESSES AT HEARINGS ON APPEAL

Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1969 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO).  That decision, in pertinent part 
denied service connection for multiple sclerosis.  The claim 
has since come under the jurisdiction of the Waco, Texas RO.

This case was previously before the Board in October 2002, 
when the Board denied the claim.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By decision dated November 2003, the Court 
granted a joint motion for remand, vacating the Board's 
October 2002 decision, which denied service connection for 
multiple sclerosis, to include as due to herbicide exposure.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in March 2001.  In an August 2004 
letter, the veteran was informed that the Veterans Law Judge 
who had presided at his March 2001 hearing was no longer with 
the Board.  The letter also informed the veteran that he 
could request a new hearing before a different Veterans Law 
Judge if he so desired.  The letter stated that if VA did not 
hear from the veteran within thirty days the Board would 
assume that the veteran did not want a new hearing and 
proceed accordingly.  Neither the veteran, nor his 
representative, responded to the August 2004 letter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged. See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The law also redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
Court, in its November 2003 remand, noted that while the RO 
provided the veteran with notice as to what evidence VA would 
obtain on his behalf, he was not informed as to what evidence 
he should provide in support of his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In the November 2003 decision noted above, the Court granted 
a joint motion for remand on the basis that the parties 
(appellant and VA Secretary) agreed that the VCAA duty to 
notify had not been fully met.  The parties specifically 
noted that the veteran had not been advised as to what 
evidence VA was responsible in providing.

In view of the foregoing, this claim is REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to the claim for service 
connection for multiple sclerosis, to 
include as a result of herbicide exposure 
of the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



